DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 03/19/2021. Claims 1 and 3-21 are currently pending with claims 1, 3 and 5 amended and claim 21 new.
Response to Arguments
Applicant’s arguments, see the response, filed 03/19/2021, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 02/19/2021 has been withdrawn in light of amendments to the claims.
Applicant's arguments filed 03/19/2021, with respect to the art rejections, have been fully considered but they are not persuasive. Regarding arguments to the combination of Freeman and Renon on page 5 of the response, it is contended that the combination would not change the principle operation of Freeman. Under the broadest reasonable interpretation of the claim, the modification of Freeman to be hollow can be one that maintains thin walls all-around the body including walls at the first circumferential side and second circumferential side. The prior art Freeman, then, would still maintain all functionality as before except for the interior being hollow. 
In response to the prior art Joslin on page 6 of the response, arguments have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman).
In Reference to Claim 13
Freeman discloses a turbine section (Fig. 2: that having turbine shroud 46) for a gas turbine engine (Freeman Fig. 1: 10), comprising: 
a turbine blade (Fig. 2: 36) extending radially outwardly to a radially outer tip (that of 36 adjacent 50) and for rotation about an axis of rotation (11); 
a blade outer air seal (50) having a plurality of segments (60) arranged circumferentially (Fig. 2: as seen) about the axis of rotation and radially outward of the outer tip; 
each seal segment (Fig. 4A: 60’) having a first circumferential side (Fig. 4A: 82’) and a second circumferential side (Fig. 4A: 81’), a circumferentially extending passage (Fig. 4A: in 60), the first circumferential side arranged partially within an adjacent seal segment (Fig. 4A: 60).
In Reference to Claim 16

In Reference to Claim 17
Freeman discloses the turbine section of claim 13, wherein the first circumferential side has an outer height that is less than an inner height of the second circumferential side (Fig. 4A: as seen).
In Reference to Claim 19
Freeman discloses the turbine section of claim 13, wherein the seal segment is a ceramic matrix composite material (Freeman: paragraph [0045]).
In Reference to Claim 20
Freeman discloses a combustor section (Fig. 1: 16, section in which the sealing features may be used on combustor liners, see paragraph [0064]) for a gas turbine engine (10), comprising: 
a combustor chamber (16) disposed about an engine central axis (11) and formed from a plurality of segments (Fig. 2: 60 as representative of combustor liners, see paragraph [0064]); and 
at least one of the segments (Fig. 4A: 60’) having a first circumferential side (Fig. 4A: 82’) and a second circumferential side (81’), and a circumferential extending passage (Fig. 4A: in 60), the first circumferential side having a first radial height that is less than a second radial height of the second circumferential side (Fig. 4A: as seen).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 6, 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon).
In Reference to Claim 1
Freeman discloses a component (Fig. 2: 50) for a gas turbine engine (Fig. 1: 10), comprising: 
a body (Fig. 4A: 60 or 60’) having a first circumferential side (82’) and a second circumferential side (81’); and the first circumferential side has an outer height that is less than an inner height of the second circumferential side (Fig. 4A: as seen).
Freeman lacks: “… a circumferentially extending passage extending from the first circumferential side to the second circumferential side, wherein the circumferentially extending passage is defined by a base portion, first and second axial walls, and an outer wall …”
Renon is also related to a component (col 1, ll 24-36: blade outer air seal) for a gas turbine engine (col 1, ll 12-15), as the claimed invention, and teaches providing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman wherein a circumferentially extending passage extending from the first circumferential side to the second circumferential side, and wherein the circumferentially extending passage is defined by a base portion, first and second axial walls, and an outer wall, as taught by Renon in making the blade outer air seal hollow, so as to make the blade outer air seal of Freeman lighter in weight by making it of a fiber preform and a hollow structure yet maintain mechanical strength (Renon: col 2, ll 31-63).
In Reference to Claim 6
Freeman, as modified by Renon, discloses the component of claim 1, wherein a notch (Freeman Fig. 4A: step feature of end 82’) is arranged at the first circumferential side (Freeman Fig. 4A: 82’) to define the outer height (Freeman Fig. 4A: as seen).
In Reference to Claim 11
Freeman, as modified by Renon, discloses the component of claim 1, wherein the body (Freeman Fig. 4A: 50 with individual segments 60) is a ceramic matrix composite material (Freeman: paragraph [0045]).
In Reference to Claim 12
Freeman, as modified by Renon, discloses the component of claim 11, wherein the body (Freeman Fig. 4A: 60) is formed from a plurality of fibrous woven (Renon: abstract, plus the forming of the blade outer air seal of Freeman as a hollow structure).
In Reference to Claim 21
Freeman discloses the combustor section of claim 20, except, “… wherein the circumferentially extending passage extends from the first circumferential side to the second circumferential side ...”
Renon is also related to a component (col 1, ll 24-36: blade outer air seal) for a gas turbine engine (col 1, ll 12-15), as the claimed invention, and teaches providing a blade air outer air seal (Fig. 1: such as 100) of a hollow form (Figs. 2 and 8: as seen) and having a circumferentially extending passage (Figs. 2: 60 and relative to axial tabs 44b, 46b) extending from a first circumferential side (Fig. 2: front side of 40 at D) to a second circumferential side (Fig. 2: side opposite D, not labelled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman wherein the circumferentially passage extends from the first circumferential side to the second circumferential side, as taught by Renon in making the blade outer air seal hollow, so as to make the blade outer air seal of Freeman lighter in weight by making it of a fiber preform and a hollow structure yet maintain mechanical strength (Renon: col 2, ll 31-63).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent 9,051,846 to Arilla et al. (Arilla).
In Reference to Claim 3
Freeman, as modified by Renon, discloses the component of claim 1, except, “… wherein the base portion extends axially forward of the first axial wall …”
Arilla is also related to a component (Fig. 3: blade outer air seal 50) for a gas turbine engine (col 1, ll 50-53), as the claimed invention, and teaches wherein a base portion (wall of 50) extends axially (extension 68) forward of a first axial wall (wall immediately right of 68, not labeled).
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C). 
In this case, Freeman, as modified by Renon, teaches a base component (a blade outer air seal). Arilla teaches a comparable component (blade outer air seal) having a base portion that extends axially forward of a first axial wall. It would have been predictable to use the extended base portion of Arilla in Freeman, as modified by Renon, because both references deal with blade outer air seals that function in the same manner. Thus, it would have been obvious to one of ordinary skill in the art before .

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent 6,533,542 to Sugishita et al. (Sugishita).
In Reference to Claim 4
Freeman, as modified by Renon, discloses the component of claim 1, except, “… wherein the body is tapered from the second circumferential side to the first circumferential side ...” 
Sugishita is also related to circumferentially disposed sealing components (Fig. 3: 11) relative to rotor blades Fig. 3: 8) in a gas turbine engine (col 1, ll 6-8), as the claimed invention, and teaches wherein a body (11) is tapered (portion 11f) from a second circumferential side (11a) to a first circumferential side (col 5, ll 4-13: extend to 11b as optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman, as modified by Renon, wherein the body is tapered from the second circumferential side as taught by 
Regarding the claimed limitations “… tapered … to the first circumferential side …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Sugishita teaching the tapering being optimizable and could be small and its length increasing thus extending closer to another side, (col 5, ll 2-13 and 21-24). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon, wherein the body is tapered to the first circumferential side because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 5
Freeman, as modified by Renon and Sugishita, discloses the component of claim 4, wherein the tapered body (Sugishita Fig. 3: 11) defines an angle (Phi), except, “… between the first circumferential side and the second circumferential side between about 0.1° and about 15° ...” 
Regarding the claimed limitations “… an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15° …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), 
In Reference to Claim 7
Freeman, as modified by Renon, discloses the component of claim 1, wherein a notch (Freeman Fig. 4A: step feature of end 82’) is arranged at the first circumferential side (Freeman Fig. 4A: 82’, Freeman) to define the outer height (Freeman Fig. 4A: as seen). 
Freeman, as modified by Renon, does not teach “… the body is tapered from the second circumferential side to the first circumferential side ....” 
Sugishita is also related to circumferentially disposed sealing components (Fig. 3: 11) relative to rotor blades Fig. 3: 8) in a gas turbine engine (col 1, ll 6-8), as the claimed invention, and teaches wherein a body (11) is tapered (portion 11f) from a second circumferential side (11a) to a first circumferential side (col 5, ll 4-13: extend to 11b as optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman, as modified by Renon, wherein the body is tapered from the second circumferential side as taught by Sugishita, so as to improve flow behavior on the end faces of the body and prevent sharp increase of heat in the end portions (Sugishita: col 5, ll 2-13).
Regarding the claimed limitations “… tapered … to the first circumferential side …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Sugishita teaching the tapering being optimizable and could be small and its length increasing thus extending closer to another side, (col 5, ll 2-13 and 21-24). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon, wherein the body is tapered to the first circumferential side because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent 2,927,724 to Wardle (Wardle).
In Reference to Claim 8
Freeman, as modified by Renon discloses the component of claim 1, except explicitly, “… wherein the body has a circumferential length between the first and second circumferential sides that is between about 2 and about 16 inches (50.8-406.4 mm) ...”
Wardle is also related to a component (Fig. 2: blade outer air seal 23) for a gas turbine engine (col 1, ll 15-18), as the claimed invention, and teaches wherein a body (of 23) has a circumferential length between first and second circumferential sides that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman, as modified by Renon, wherein the body has a circumferential length between the first and second circumferential sides that is between about 2 and about 16 inches as taught by Wardle, so as to form a continuous ring of the blade outer air seal and have sealing contact between the segments (Wardle: col 2, ll 72 thru col 3, ll 8).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent Application Publication 2017/0276000 to Snider et al. (Snider).
In Reference to Claim 9
Freeman, as modified by Renon, discloses the component of claim 1, except explicitly, “… wherein the circumferentially extending passage is defined by walls each having a thickness of about 0.02 to 0.25 inches (1.016-6.35 mm) ...” Renon, however, does further teach that the blade outer air seal, as formed as a hollow structure to be lighter, may have a minimum thickness and still retain mechanical strength (Renon: col 2, ll 61-63) showing that the thickness of the walls is optimizable.
Snider is also related to the circumferential sealing between adjacent gas turbine engine components (paragraph [0002], Fig. 1: shrouds 102, 104), as in the sealing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman, as modified by Renon, wherein the circumferentially extending passage is defined by walls each having a thickness of about 0.02 to 0.25 inches as taught by Snider, so as form the blade outer air seal to have suitable thickness to mechanical strength (Renon: col 2, ll 61-63) and inhibit leakage between connected blade outer air seals while increasing durability and may reduce other aspects of the turbine engine such as reduced overall material cost by using certain material thicknesses (Snider: paragraph [0001] and [0015]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) as applied to claim 1 above, and further in view of US Patent 9,079,245 to Durocher et al. (Durocher).
In Reference to Claim 10
Freeman, as modified by Renon, discloses the component of claim 1, wherein a difference between the outer height and the inner height is sufficient to create a tongue in groove arrangement and a sealing feature (Freeman: paragraphs [0050], [0053], Freeman does not explicitly teach: “… the range is about 0.02 to 0.3 inches (0.508-7.62 mm) ...”
Durocher is also related to a component (Fig. 2: blade outer air seal 20) for a gas turbine engine (Fig. 1: 10), as the claimed invention, and teaches not only wherein a difference between the outer height and the inner height (Fig. 4: of adjacent circumferentially interacting shroud segments 20 and 20’) is about 0.005 inches but also teaches that this difference or clearance is chosen ensure clearance during running engine conditions and thus controlling hot fluid flowing through the clearance gap (col 4, ll 1-15).
Regarding the claimed limitations “… about 0.02 to 0.3 inches (0.508-7.62 mm) …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Durocher teaches ends connected using a tongue and groove configuration and further gap feature that reduces leakage (Durocher: col 4, ll 1-15). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon, such that the difference in height is about 0.02 to 0.3 inches because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 6,533,542 to Sugishita et al. (Sugishita).
In Reference to Claim 14
Freeman discloses the turbine section of claim 13, except, “… wherein each seal segment has a taper from the second circumferential side to the first circumferential side ...” 
Sugishita is also related to circumferentially disposed sealing components (Fig. 3: 11) relative to rotor blades Fig. 3: 8) in a gas turbine engine (col 1, ll 6-8), as the claimed invention, and teaches wherein each seal segment (11) has a taper (portion 11f) from a second circumferential side (11a) to a first circumferential side (col 5, ll 4-13: extend to 11b as optimized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman wherein each seal segment has a taper from the second circumferential side as taught by Sugishita, so as to improve flow behavior on the end faces of the seal segment and prevent sharp increase of heat in the end portions of the seal segment (Sugishita: col 5, ll 2-13).
Regarding the claimed limitations “… has a taper … to the first circumferential side …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Sugishita teaching the tapering being optimizable and could be small and its length increasing thus extending closer to 
In Reference to Claim 15
Freeman discloses the turbine section of claim 14, wherein the taper (Sugishita Fig. 3: 11) defines an angle (Phi), except, “… between the first circumferential side and the second circumferential side between about 0.1° and about 15° ...” 
Regarding the claimed limitations “… an angle between the first circumferential side and the second circumferential side between about 0.1° and about 15° …”, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. In this case, the prior art Sugishita teaching the angle Phi being optimizable (col 5, ll 2-13 and 21-24). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Freeman, as modified by Renon and Sugishita, such that the angling between the first circumferential side and the second circumferential side is between about 0.1° and about 15° because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0245102 to Freeman et al. (Freeman) in view of US Patent 9,581,039 to Renon (Renon) and in view of US Patent 9,051,846 to Arilla et al. (Arilla).
In Reference to Claim 18
Freeman discloses the turbine section of claim 13, except, “… wherein the circumferentially extending passage is defined by a base portion, first and second axial walls, and an outer wall, and the base portion extends axially forward of the first axial wall …”
Renon is also related to a component (col 1, ll 24-36: blade outer air seal) for a gas turbine engine (col 1, ll 12-15), as the claimed invention, and teaches providing a blade air outer air seal (Fig. 1: such as 100) of a hollow form (Figs. 2 and 8: as seen) and wherein the circumferentially extending passage is defined by a base portion (Fig. 2: 42, in forming a hollow blade seal), first and second axial walls (Fig. 2: 44a, 46), and an outer wall (Fig. 2: 48a). 
Arilla is also related to a component (Fig. 3: blade outer air seal 50) for a gas turbine engine (col 1, ll 50-53), as the claimed invention, and teaches wherein a base portion (wall of 50) extends axially (extension 68) forward of a first axial wall (wall immediately right of 68, not labeled).
Regarding the limitations “… wherein the circumferentially extending passage is defined by a base portion, first and second axial walls, and an outer wall …”:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman wherein the 
Regarding the limitations “… the base portion extends axially forward of the first axial wall …”
It is obvious to apply a known technique to improve a similar device to yield predictable results. See MPEP 2143(C). The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results. See MPEP 2143(C). 
In this case, Freeman teaches a base component (a blade outer air seal). Arilla teaches a comparable component (blade outer air seal) having a base portion that extends axially forward of a first axial wall. It would have been predictable to use the extended base portion of Arilla in Freeman, as modified by Renon, because both references deal with blade outer air seals that function in the same manner. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Freeman, as modified by Renon, to further include the base portion that extends axially forward, as taught by Arilla, of a first axial wall of Freeman, as an obvious extension of prior art teachings.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show circumferential interaction and sealing between gas turbine shroud segments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747